Exhibit 99.1 Energy XXI Reports Fiscal Third-Quarter Results and Provides Operations Update · Net income year-on-year rose 487 percent · Production averaged a record 45,300 BOE per day · Oil represented 69 percent of production · Development program drives current production to 52,350 BOE/d net HOUSTON – May 2, 2012 – Energy XXI (NASDAQ:EXXI) (AIM: EXXI) today announced results for the fiscal third-quarter ended March 31, 2012 and provided an operational update. For the 2012 fiscal third quarter, Energy XXI reported earnings before interest, taxes, depreciation, depletion and amortization (EBITDA) of $215.3 million, a 39 percent increase over the prior-year’s fiscal third-quarter EBITDA of $155.4million.Net income attributable to common shareholders for the 2012 fiscal third quarter rose 487 percent from the prior-year period to $82.5million, or $1.04 per diluted share, on revenues of $336 million and production of 45,300barrels of oil equivalent per day (BOE/d). “Record production and strong crude oil price realizations made this another excellent quarter,” EnergyXXI Chairman and CEO John Schiller said.“Oil continues to dominate our production profile, even with the significant increase in natural gas volumes at Grand Isle.Our average realized oil price rose to $109.49 per barrel, which generated free cash flow that continued strengthening the balance sheet, as net debt dropped to 43 percent of total capitalization.Our drilling and recompletion programs have achieved outstanding results, positioning Energy XXI for future production growth.Current production is 52,350 BOE/d, of which approximately 70 percent is crude oil.” Exploration and Development Activity Within the company’s core producing properties, located offshore Louisiana, development activities continue in the Main Pass 73 field (WI 100%/ NRI 83%), where a production tubing replacement in April facilitated a 68 percent increase in the Onyx well’s volumes to 5,700 BOE/d gross (4,750 BOE/d net), 96 percent of which is oil.Additionally, the nearby C-2 and C-12 wells have been recompleted to the same LP-1G sand that is producing at Onyx, adding approximately 3,500 BOE/d gross (2,917 BOE/d net).Onyx and the C-12 wells are the two largest producing oil wells on the Gulf of Mexico shelf and have cumulative production of 600,000 barrels of oil since June 2011. 1 At the Grand Isle field (100% WI/ NRI 87%), the Winters well continues to produce at nearly 40 million cubic feet of gas per day (MMcf/d) with approximately 500 barrels per day of condensate.Also at Grand Isle, the Costello well was drilled to 11,849 feet true vertical depth (TVD) and encountered 279 net feet of oil pay, including a larger-than-expected 169 foot section in the targeted C-4 sand and a combined 110 feet in the B-3, B-6 and C-1 sands.The well has been completed and is expected to be online within the week producing 3,700 BOE/d gross (3,200 BOE/d net).The company’s next development well at Grand Isle will be Pi, which is targeting oil sands updip of past producers.First production for Pi is expected to commence in June at approximately 2,200 BOE/d gross (1,900 BOE/d net). At West Delta 73 (WI 100%/ NRI 83%), the Miller well has been drilled to 8,510 feet TVD, encountering approximately 60 net feet of oil pay in the “F” series sands.The well was dual-completed in the F-30 and F-35 sands, with two additional gravel packs set in sands to be produced at a later date.The well has recently been placed on production at 1,250 BOE/d gross (1,025 BOE/d net), 84 percent of which is oil. In the South Timbalier 54 field (100% WI/ NRI 87%), the Camshaft well was drilled to 11,575 feet TVD, encountering 177 net feet of oil pay.The well was dual-completed in the G-9A and G-8 sands in April and placed on production at approximately 3,000 BOE/d gross (2,600 BOE/d net), 57 percent of which is oil.The company has spud Sparkplug, a well targeting the H-1 and H-3B sands that have produced 6.3 million barrels of oil down-dip since January 2001.The company expects Sparkplug to come on production in June at approximately 1,400 BOE/d gross. With the recent production additions and another six wells representing approximately 10,000 BOE/d of net uplift scheduled to come online in the current quarter, the company expects strong production growth through its June 30 fiscal year end. Within the shallow-water, ultra-deep Gulf of Mexico shelf program, the Davy Jones discoverywell on South Marsh Island Block 230 was completed in March 2012, and work is ongoing to establish commercial production from the well.Initial samples indicated that the natural gas from the Wilcox “D” sand is high quality and contains low levels of CO2 and no H2S.Blockage from drilling fluid associated with initial drilling operations prevented obtaining a measurable flow rate.In April 2012, operations commenced to remove the tubing from the well, clear the residual drilling fluid, and remove the perforating guns originally set across the Wilcox “F” sand to provide access to all of the Wilcox reservoirs (“A” through “F”) totaling 200 net feet.The company expects that the operations currently under way will enable a measurable flow rate during the second calendar quarter of 2012 followed by commercial production shortly thereafter.Energy XXI holds a 15.8 percent working interest (12.6 percent net revenue interest) in the Davy Jones discovery well.Total net investment in Davy Jones #1 through March 31, 2012 was approximately $63 million. 2 The Lafitteultra-deep exploration well, which is located on Eugene Island Block 223 in 140 feet of water, was drilled to a total depth of 34,162 feet TVD in March 2012.Exploration results from the well indicate the presence of hydrocarbons below the salt weld in geologic formations including Middle/Lower Miocene, Frio, Upper Eocene, and Sparta carbonate.Logs indicated 211 net feet of pay in the Lower Miocene, including the Cris-R and Frio sands with an additional 65 feet of net pay in the Upper Eocene and 300 feet of fractured limestone in the Sparta section.Energy XXI holds an 18.0 percent working interest and a 14.4 percent net revenue interest in Lafitte.Total net investment in Lafitte approximated $38 million at March 31, 2012. The BlackbeardWest No. 2ultra-deep exploration well commenced drilling on Nov. 25, 2011 and is currently running a liner at 20,000 feet.The well, which is located on Ship Shoal Block 188 within the Blackbeard West unit, is targeting Miocene aged sands seen below the salt weld approximately 13 miles east at Blackbeard East and has a proposed total depth of 26,000 feet.Energy XXI holds a 22.9 percent working interest and a 17.5 percent net revenue interest in Ship Shoal Block 188.Total investment in Blackbeard West No. 2 approximated $10 million at March 31, 2012. The Lineham Creekexploration prospect, which is located onshore in Cameron Parish, Louisiana, commenced operations on Dec. 31, 2011. The well, which is targeting Eocene and Paleocene objectives below the salt weld, has been drilled to 14,876 feet towards a proposed total depth of 29,000 feet.Energy XXI holds a 9 percent working interest in the well. Capital Expenditures During the 2012 fiscal third quarter, capital expenditures, including plug-and-abandonment costs, totaled $159.9 million, with $57.4 million in exploration and $102.5 million in development and other investments.Total capital expenditures for fiscal 2012 ending June 30, 2012 are expected to be between $500 million and $550 million. 3 ENERGY XXI (BERMUDA) LIMITED RECONCILIATION OF GAAP TO NON-GAAP MEASURES (In Thousands, except per share information) (Unaudited) As required under Regulation G of the Securities Exchange Act of 1934, provided below are reconciliations of net income to the following non-GAAP financial measure: EBITDA.The company uses this non-GAAP measure as a key metric for the management of the company and to demonstrate the company’s ability to internally fund capital expenditures and service debt. Three Months Ended Nine Months Ended March 31, March 31, Net Income as Reported $ Interest expense-net Depreciation, depletion and amortization Income tax expense EBITDA $ EBITDA Per Share Basic $ Diluted $ Weighted Average Number of Common Shares Outstanding Basic Diluted 4 ENERGY XXI (BERMUDA) LIMITED CONSOLIDATED BALANCE SHEETS (In Thousands, except share information) March 31, June 30, (Unaudited) ASSETS Current Assets Cash and cash equivalents $ $ Accounts receivable Oil and natural gas sales Joint interest billings Insurance and other Prepaid expenses and other current assets Derivative financial instruments 22 Total Current Assets Property and Equipment Oil and natural gas properties – full cost method of accounting, including $523.4 million and $467.3 million of unevaluated properties at March 31, 2012 and June 30, 2011, respectively Other property and equipment Total Property and Equipment, net of accumulated depreciation, depletion, amortization and impairment Other Assets Derivative financial instruments — Deferred income taxes — Debt issuance costs, net of accumulated amortization Total Other Assets Total Assets $ $ LIABILITIES Current Liabilities Accounts payable $ $ Accrued liabilities Notes payable Asset retirement obligations Derivative financial instruments Current maturities of long-term debt Total Current Liabilities Long-term debt, less current maturities Deferred income taxes — Asset retirement obligations Derivative financial instruments Other liabilities — Total Liabilities Commitments and Contingencies Stockholders’ Equity Preferred stock, $0.001 par value, 7,500,000 and 2,500,000 shares authorized at March 31, 2012 and June 30, 2011, respectively: 7.25% Convertible perpetual preferred stock, 8,000 shares issued and outstanding at March 31, 2012 and June 30, 2011, respectively — — 5.625% Convertible perpetual preferred stock, 814,220 and 1,050,000 shares issued and outstanding at March 31, 2012 and June 30, 2011, respectively 1 1 Common stock, $0.005 par value, 200,000,000 shares authorized and 79,114,643 and 76,203,574 shares issued and 78,879,124 and 76,202,921 shares outstanding at March 31, 2012 and June 30, 2011, respectively Additional paid-in capital Accumulated deficit ) Accumulated other comprehensive loss, net of income taxes ) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ 5 ENERGY XXI (BERMUDA) LIMITED CONSOLIDATED STATEMENTS OF OPERATIONS (In Thousands, except per share information) (Unaudited) Three Months Ended March 31, Nine Months Ended March 31, Revenues Oil sales $ Natural gas sales Total Revenues Costs and Expenses Lease operating Production taxes Gathering and transportation Depreciation, depletion and amortization Accretion of asset retirement obligations General and administrative Loss (gain) on derivative financial instruments Total Costs and Expenses Operating Income Other Income (Expense) Bridge loan commitment fees — — — ) Loss on retirement of debt — ) — ) Other income 97 15 Interest expense ) ) Total Other Expense ) ) Income Before Income Taxes Income Tax Expense Net Income Induced Conversion of Preferred Stock 44 Preferred Stock Dividends Net Income Attributable to Common Stockholders $ Net Income Per Share Attributable to Common Stockholders Basic $ Diluted $ Weighted Average Number of Common Shares Outstanding Basic Diluted 6 ENERGY XXI (BERMUDA) LIMITED CONSOLIDATED STATEMENTS OF CASH FLOWS (In Thousands) (Unaudited) Three Months Ended March 31, Nine Months Ended March 31, Cash Flows From Operating Activities Net income $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation, depletion and amortization Deferred income tax expense Change in derivative financial instruments Proceeds from sale of derivative instruments — Other–net ) Accretion of asset retirement obligations Amortization of debt discount and premium — ) — ) Amortization and write-off of debt issuance costs Stock-based compensation Payment of interest in-kind — — — Changes in operating assets and liabilities Accounts receivable ) Prepaid expenses and other current assets Settlement of asset retirement obligations ) Accounts payable and accrued liabilities ) Net Cash Provided by Operating Activities Cash Flows from Investing Activities Acquisitions ) Capital expenditures ) Insurance payments received — — Proceeds from the sale of properties 75 Other ) 31 Net Cash Used in Investing Activities ) Cash Flows from Financing Activities Proceeds from the issuance of common and preferred stock, net of offering costs Conversion of preferred stock to common ) Dividends to shareholders ) Proceeds from long-term debt Payments on long-term debt ) Payments for debt issuance costs and other - ) ) Net Cash Provided by (Used in) Financing Activities ) ) ) Net Increase (Decrease) in Cash and Cash Equivalents ) Cash and Cash Equivalents, beginning of period Cash and Cash Equivalents, end of period $ 7 ENERGY XXI (BERMUDA) LIMITED CONSOLIDATED OPERATIONAL INFORMATION (In thousands) (Unaudited) Quarter Ended Operating Highlights Mar. 31, Dec. 31, Sept. 30, June 30, Mar. 31, Operating revenues Crude oil sales $ Natural gas sales Hedge gain (loss) ) ) Total revenues Percent of operating revenues from crude oil Prior to hedge gain (loss) 94
